Citation Nr: 1758630	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  06-13 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a pulmonary disorder, to include black lung disease.


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to January 1969.  His death occurred in March 2010.  The Appellant is the Veteran's surviving spouse.  

Prior to his death, the Veteran initiated a claim for service connection for a lung disorder and this appeal stems from a rating decision entered in July 2003 by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, denying that claim.  Pursuant to the Veteran's request, he was afforded a videoconference hearing before the Board in August 2006, a transcript of which is of record.  This was followed by entry of the Board's decision of July 2007, denying the claim for service connection for a lung disorder.  

An appeal to the United States Court of Appeals for Veterans Claims (Court) followed.  The Court by its memorandum decision of January 2010 vacated the Board's July 2007 decision on the basis of the Board's breach of its duty to assist the Veteran in failing to obtain records from the Social Security Administration (SSA) and to afford the Veteran a VA medical examination.  The Court further noted that VA had failed to notify the Veteran of the unavailability of his service treatment records and his right to submit alternate forms of evidence.  The case was remanded by the Court to the Board for further actions.  

In August 2010, the Board was made aware of the Veteran's death in March 2010 and, in response, dismissed the pending appeal by its August 2010 decision on the basis that it lacked jurisdiction.  An appeal to the Court was taken in December 2010, and while that appeal remained pending, the Appellant's appointed attorney moved VA to substitute the Appellant for the Veteran in the pending appeal.  That motion was referred to the RO, which determined in a July 2011 rating decision that the Appellant was eligible for substitution in the pending appeal and that appeal was then reinstated and returned to the Board for additional review.  The Court then dismissed the pending appeal by its February 2012 order.  

The Board remanded this issue to the Agency of Original Jurisdiction (AOJ) in September 2012 for additional development.  In the September 2012 remand, the Board noted that the Appellant raised the additional issue of entitlement to service connection for the cause of the Veteran's death, which was referred to the RO for initial development and adjudication and is not currently before the Board.  The case has now returned to the Board for additional appellate action.


FINDING OF FACT

A pulmonary disorder, to include black lung disease, is not shown to be causally or etiologically related to any disease, injury, or incident during service.


CONCLUSION OF LAW

The criteria for service connection for a pulmonary disorder, to include black lung disease, have not been met. 38 U.S.C. §§ 101(24), 1131, 5107 (2012); 38 C.F.R. §§ 3.1(d), 3.6(a), 3.102, 3.303 (2017).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA fulfilled its duty to notify by providing the Appellant with proper notice, and her attorney submitted a response dated September 17, 2015 indicating that she had no further information to submit in support of her claim.  Neither the Appellant nor her attorney has alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other evidentiary development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).

Concerning VA's duty to assist, the Veteran's available service treatment records have been obtained, available pertinent post-service medical records have been obtained, and no outstanding records were identified by the Veteran or Appellant.  The Board finds that there has been substantial compliance with the terms of the September 2012 remand-the indicated available records were obtained and a medical opinion addressing the specified issue was also obtained.  The Board therefore finds that no additional evidence which may aid the Appellant's claim being adjudicated herein or might be pertinent to the bases of the claim has been submitted, identified, or remains outstanding, and the Board's duty to assist has been satisfied. 

There is no indication that any failure on the part of VA to provide additional notice or assistance would reasonably affect the outcome of this case, and the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


II.  Pulmonary Disorder

The Veteran testified at his August 2006 Board hearing that he believed that he had a pre-existing pulmonary condition related to a severe case of pneumonia he had when he was 12 years old.  He claimed that he continued to have breathing problems throughout his adolescence and that he noted such on his military entrance examination.  

The Veteran indicated on his March 1968 entrance report of medical history that he experienced ear, nose, and throat trouble and chronic or frequent colds.  He also indicated on his January 1969 discharge report of medical history only that he had chronic or frequent colds, and the examiner noted that he had frequent upper respiratory infections with no complications or sequelae.  The record does not indicate that the Veteran was diagnosed with any pulmonary condition prior to entering active duty service or otherwise provide clear and unmistakable evidence that he had a pre-existing condition.  Lay statements by a veteran concerning a preexisting condition are not sufficient to rebut the presumption of soundness.  Paulson v. Brown, 7 Vet App 466, 470 (1995) (a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability pre-existed service, Crowe v. Brown, 7 Vet App 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition).  Therefore, as previously noted by the Board, the Veteran is presumed to have been sound upon entrance into service.

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Connecting the disability to service may be accomplished through statutory presumption or through affirmative evidence that shows inception or aggravation during service, or that otherwise indicates a direct relationship between service and the current disability.  38 C.F.R. §§ 3.303(a), (d).  

The statutory presumptions and VA regulations implementing them are intended to allow service connection for certain diseases when the evidence might otherwise not indicate service connection is warranted.  See 38 C.F.R. § 3.303(d).  Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including bronchiectasis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

However, presumptive periods are not intended to limit entitlement to service connection for such diseases when the evidence warrants direct service connection.  38 C.F.R. § 3.303(d).  Direct service connection may be granted for disease or disability diagnosed in service; or, if diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Id.

A finding of direct service connection requires medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

As previously indicated by the Board, VAMC records dated from May 2000 to June 2003 note a history of black lung disease or coal worker's pneumoconiosis (CWP)/silicosis.  An April 2001 note indicated that the Veteran was originally diagnosed with CWP/silicosis in 1991 or 1992.  January 2003 VAMC treatment records show a diagnosis of severe pulmonary restriction, secondary to CWP/silicosis.  VAMC records dated in February 2003 indicate a diagnosis of idiopathic pulmonary fibrosis, as well as note the presence of bronchiectasis.  March 2003 records also diagnose idiopathic pulmonary fibrosis.  A diagnosis of interstitial lung disease was recorded in August 2003, with biopsy results showing fibrosing lung disease consistent with usual interstitial pneumonia with subpleural scarring and early honeycombing.  Records from August 2003 to March 2006 confirm diagnosis and continual treatment of pulmonary fibrosis.

The Board has considered all relevant evidence of record regarding the Veteran's claim for service connection for a lung disorder.  The Board first considered whether service connection is warranted for a lung disorder on a presumptive basis, as he has a current diagnosis of bronchiectasis.  However, the record fails to show that the Veteran manifested bronchiectasis to a degree of 10 percent within one year following his service discharge in January 1969.  As such, presumptive service connection is not warranted for bronchiectasis.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The medical evidence of record also indicates that service connection is not warranted on a direct basis.  The Veteran's post-service treatment records note a history of working in construction and mining and a history of smoking as factors associated with his pulmonary condition; however, they do not reflect that he reported any issues associated with "gas chambers" in the military or military service in general.  A review of the Veteran's records obtained from Social Security did not provide any information indicating that his lung disorder was related to his military service.  Instead the records indicated that his pulmonary condition was related to CWP and excessive smoking (1-2 packs per day for 30 years, listed as 41 pack/years).  He also indicated that his breathing difficulty began in 1992.

A January 2016 VA examination determined that it was less likely than not that the Veteran's pulmonary disorder was incurred in or caused by his active duty service.  The examiner noted that the Veteran was diagnosed with CWP/Silicosis as early as 1992, 23 years after separation from service.  The examiner indicated that there was no objective medical evidence to establish that any pulmonic condition was directly or indirectly related to the Veteran's military service.  Conversely, the examiner stated that his occupational history of working 16 years in coal mining and subsequent work as a road builder and logger combined with his approximately 40 year history of smoking cigarettes were the more likely etiological factors contributing directly and indirectly to his pulmonary disorder and death.  The examiner noted that the Veteran's service treatment records did not show evidence of any complaints or treatment relating to a pulmonary condition.  She also indicated that the "frequent colds" noted on the Veteran's induction and separation self-assessment questionnaire were transient, and resolved without residuals or complications.  The examiner further reasoned that the Veteran exhibited normal upper respiratory, head, ears, eyes, nose, throat, and lung examinations at the time of separation, and that there was no objective evidence establishing that any pulmonary disorder manifested within one year of active military service.

The Board has also considered the Veteran's own statements regarding his claimed in-service etiology of his current lung disorder.  He testified at his August 2006 Board hearing that he believed his exposure to the "gas chamber" on three separate occasions during basic training weakened his lungs and made him more susceptible to future disease.  Although the Veteran claimed that his exposure to the "gas chambers" in basic training caused damage to his lungs, the Board finds that he is not qualified to make such a determination.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition where the condition is simple, such as a broken leg, and not, for example, a form of cancer; (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran lacked the necessary specialized education, training, or experience to diagnose lung damage, and accordingly his statements concerning the etiology of his pulmonary condition are not probative.

The Board finds that the preponderance of the competent and credible evidence of record is against a finding that the Veteran's pulmonary disorder is related to his active military service.  Therefore, the Appellant's claim must be denied.


ORDER

Entitlement to service connection for a pulmonary disorder, to include black lung disease, is denied.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


